Citation Nr: 1114089	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type I diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

This matter arises before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Des Moines, Iowa.

In May 2007, the Veteran and his wife testified at a formal hearing in front of a decision review officer at the RO.  The transcript of the hearing has been reviewed and is associated with the claims file.

The Board obtained an independent medical expert (IME) opinion regarding the issues on appeal in February 2011.  The appellant was provided with a copy of the opinion and allowed the appropriate amount of time for response.  38 C.F.R. § 20.903 (2010).  The Veteran responded in March 2011 that he had no further argument or evidence to submit.   


FINDINGS OF FACT

1. In its May 2002 rating decision, the RO denied the Veteran's claims of entitlement to service connection for diabetes mellitus because there was no evidence that type I diabetes mellitus was caused by his military service or that he had been diagnosed with type II diabetes mellitus.  The Veteran did not timely appeal these decisions to the Board, and they became final.

2.  Evidence received subsequent to the May 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for type I diabetes mellitus.

3.  Evidence received subsequent to the May 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for type II diabetes mellitus.  

4.  The competent evidence of record shows that the Veteran is diagnosed with type I diabetes mellitus and not type II diabetes mellitus.

5.  The competent evidence of record shows that the Veteran is diagnosed with diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2001).  

2.	New and material evidence has been submitted, and the claim of entitlement to service connection for type I diabetes mellitus is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010). 

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2010).

4.  Type I diabetes mellitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2010).  

5.  Type II diabetes mellitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2010).  

6.  The Veteran's diabetic retinopathy was caused by his service-connected type I diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2010). 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In August 2005 and March 2006 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection on a direct and secondary basis for his claimed disorders.  The RO also described the types of evidence that the Veteran should submit in support of his claims and explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The March 2006 VCAA notice letter also provided the Veteran notice regarding the evidence and information necessary to establish a disability rating and effective date. 

In particular regard to the additional notice requirements relevant to the Veteran's request to reopen his claims, the Board notes that the RO explained in the VCAA notice letters that the Veteran's claims were previously denied, he was notified of the decisions, and the decisions had become final.  The RO also explained that VA needed new and material evidence in order to reopen the Veteran's claims and defined new and material evidence as evidence submitted to VA for the first time that pertained to the reason the claims were previously denied and raised a reasonable possibility of substantiating the claims.  The RO further explained that the Veteran's claim for type II diabetes mellitus was previously denied because he had not been diagnosed with type II diabetes mellitus.  In a December 2006 statement of the case, the RO informed the Veteran that his claim for type I diabetes mellitus was previously denied because the evidence did not show that this disorder was related to a disease of injury in service.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's claims were then readjudicated in December 2008.  

The Board further notes that the Veteran was provided with a copy of the November 2005 rating decision, the December 2006 statement of the case, and the December 2008 supplemental statement of the case, which cumulatively included a discussion of the facts of the claims, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the Board notes that available service treatment records and post-service treatment records identified as relevant to the Veteran's claims, as well as the Veteran's RO hearing transcript, are associated with the claims folder to the extent possible.  VA is not required to provide a compensation and pension examination or medical opinion in a claim to reopen a previously denied claim unless and until new and material evidence has been presented.  Nevertheless, VA afforded the Veteran with a compensation and pension examination for his claimed diabetes in November 2008, and the Board obtained an IME in February 2011.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claims involve entitlement to service connection for both type I and type II diabetes mellitus.  By way of background, the RO most recently denied the Veteran service connection for these disorders in a May 2002 rating decision, finding that there was no evidence that type I diabetes mellitus was caused by service or that the Veteran was diagnosed with type II diabetes mellitus.  The Veteran submitted a notice of disagreement in December 2002.  The RO then issued a statement of the case in September 2003, but the Veteran did not file a substantive appeal.  Thus, he did not timely appeal these decisions to the Board, and they became final.  Instead, the Veteran attempted to reopen his claims in January 2005.  

As a preliminary matter, the Board notes that the Veteran's current claims are based upon the same disabilities as previously denied claims.  The decisions denying those claims have all become final.  Thus, it is appropriate for the Board to consider the claims as requests to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its May 2002 rating decision, denied service connection for type I and type II diabetes mellitus because the Veteran's type I diabetes mellitus was not caused by his military service and he had not been diagnosed with type II diabetes mellitus.  Since the Veteran did not timely appeal the decisions to the Board, the decisions became final.  The evidence of record at the time of the May 2002 rating decision included the Veteran's service personnel and treatment records, medical records from the Mercy Family Clinic dated May 1973 to August 2000, and VA treatment records from May 2001 to February 2002.  Since the May 2002 rating decision, the Veteran submitted or the RO obtained additional VA treatment records through November 2008, additional private treatment records, the Veteran's RO hearing transcript, the Veteran's statements and pictures demonstrating weight loss in service, statements from the Veteran's wife and mother, internet articles regarding diabetes, and a November 2008 compensation and pension examination.  The Board also obtained an IME opinion in February 2011.  

The Board notes that not all of the evidence submitted after the May 2002 rating decision regarding the Veteran's type I diabetes mellitus was available at the time of the RO's decision.  More specifically, the RO obtained a more complete copy of the Veteran's post-service medical records than were a part of the record in May 2002; the Veteran submitted lay statements from himself, his wife, and his mother; and VA obtained a medical opinion from a compensation and pension examiner.  Additionally, the February 2011 IME opinion found the Veteran was most likely diagnosed with type I diabetes mellitus that was related to his period of active military service.   Therefore, the Board finds that this evidence is material to reopening the Veteran's claim of entitlement to service connection for type I diabetes mellitus as it raises a reasonable possibility of substantiating his claim.

As for the Veteran's claim of entitlement to service connection for type II diabetes mellitus, the Board observes that there is some dispute about whether the Veteran actually carries a diagnosis for this disorder.  For purposes of reopening his claim, the Board acknowledges that the Veteran has submitted treatment records and evidence supporting a diagnosis of both type I and type II diabetes mellitus.  Thus, although there is a dispute over his diagnosis, there is at least some evidence that the Veteran was diagnosed with type II diabetes mellitus.  The Board further notes that there was no evidence that the Veteran was diagnosed with type II diabetes mellitus until after the RO's original decision in May 2002.  Therefore, the Board finds that the disputed evidence of a new diagnosis is both new and material in that it has not been submitted before and raises a reasonable possibility of substantiating the claim.  Thus, the Board will decide the Veteran's claims of entitlement to service connection for type I and type II diabetes mellitus on the merits.




Diabetes Mellitus

Service connection may be established for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Service connection may be presumed for certain diseases associated with herbicide exposure; however, the presumption only applies to exposure during military operations in Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2010).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show (1) that he served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

As mentioned above, there is disputed evidence over whether the Veteran has been diagnosed with type I or type II diabetes mellitus.  In this regard, the Board notes that the Veteran testified that he began to notice symptoms of diabetes in Vietnam, including increased thirst, frequent urination, heavy lower extremities, and breath odor.  However, the Veteran was not officially diagnosed with diabetes until July 1972.  Since that diagnosis, the Veteran was consistently diagnosed with type I diabetes mellitus for decades.  Indeed, his VA physician wrote in August 2007, "This gentleman has type 1 Diabetes."  However, a November 2006 VA treatment record listed noninsulin dependent diabetes mellitus, type II, under the Veteran's prior history section.  Then, a November 2007 private treatment record stated, "The patient is a type 2 diabetic who continues to be managed here."  Subsequently, VA treatment records began listing type II diabetes mellitus in the Veteran's prior medical history section.  Moreover, in November 2008, the Veteran's VA doctor even listed the disorder in the A/P section of her report.  
The RO afforded the Veteran with a compensation and pension examination in November 2008.  The examiner noted the Veteran's disease and military history.  He found that it would be mere speculation to specify if the Veteran's diabetes was type I or type II because of a lack of medical records around the time of the Veteran's diagnosis.  Nevertheless, he stated that type I diabetes is a multi-factorial illness that has a significant genetic predisposition and that the time between the onset of symptoms and the time of diagnosis is usually relatively short, as in within days to weeks.  Because there was no documentation of the Veteran's symptomatology in service, and since his alleged symptoms of thirst and urination would usually result in dehydration if left untreated, the examiner found that, assuming the Veteran's diabetes was type I, it was more likely than not that it would not be related to his military service.  

The examiner then opined on whether the Veteran was diagnosed with type II diabetes mellitus.  He found that it was highly unlikely that this was type II diabetes because the age of onset and the necessity for insulin shortly after the time of onset speaks against type II diabetes.  The examiner explained that a type II diabetic would typically have symptoms of frequent thirst and urination and noted that the Veteran only had these symptoms in the fall of 1972.  Therefore, it seems like the examiner was saying that the Veteran did not carry a diagnosis for type II diabetes mellitus.  

Due to the complexity of the issue on appeal, the Board obtained an IME opinion from an endocrinologist in order to determine whether the Veteran was diagnosed with type I or type II diabetes mellitus.  The IME reviewed the evidence of record and concluded that all of the information he considered together led him to form the opinion that the Veteran is most likely diagnosed with type I diabetes mellitus and that it is as likely as not that the Veteran's diabetes had its onset in service.  The main elements that supported the IME's conclusion was the onset of overt diabetes mellitus in a young, relatively normal weighted man within approximately one year from the time of discharge from military service and the development of diabetic retinopathy less than five years after the diagnosis.  The IME explained that the "neg" glucose in the Veteran's urine at the time of discharge was not sufficient evidence to indicate that the Veteran did not have diabetes mellitus at that time.  He further stated that, although at one time it was thought that type I diabetes nearly always had its onset over a period of days to weeks, it is now known that it is not uncommon for it to present with an onset over a period of months to years.    
  
The Board affords the IME opinion more probative value than the compensation and pension examiner's opinion due to the admittedly speculative nature of the compensation and pension examiner's opinion, the IME's specialty in endocrinology, and the IME's statement that we now know it is not uncommon for type I diabetes mellitus to present with an onset over a period of months to years, which would make it possible to have an onset in service with initial manifestation of symptoms in July 1972.  Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence does not weigh against the Veteran's claim of entitlement to service connection for type I diabetes mellitus, and his appeal is granted.  

However, the Board also finds that the preponderance of the evidence weighs against a finding that the Veteran is diagnosed with type II diabetes mellitus, and service connection is not warranted for that disorder.   In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
 
Diabetic Retinopathy

The Veteran claims entitlement to service connection for diabetic retinopathy as secondary to his diabetes mellitus.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this case, private clinical records reflect that the Veteran was treated for diabetic retinopathy and insulin dependent diabetes with background retinopathy.  These diagnoses, in essence, provide a medical opinion that the Veteran's retinopathy is due to his diabetes mellitus by use of the diagnosis "diabetic retinopathy."

There is no conflicting medical evidence of record.  There is no medical evidence that the Veteran's retinopathy is etiologically related to any disorder other than diabetes.  Although this evidence is brief, it satisfies each of the criteria for establishing service connection on a secondary basis.  As the Board found that the Veteran's type I diabetes mellitus had its onset during active military service, the Veteran is also entitled to service connection for diabetic retinopathy secondary to his service-connected diabetes. 


ORDER

1.  Entitlement to service connection for type I diabetes mellitus is granted.

2.  Entitlement to service connection for type II diabetes mellitus is denied.

3.  Entitlement to service connection for diabetic retinopathy, to include as secondary to type I diabetes mellitus, is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


